13 So. 3d 519 (2009)
Willie E. ISAAC, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-2004.
District Court of Appeal of Florida, Third District.
June 17, 2009.
*520 Willie E. Isaac, in proper person.
Bill McCollum, Attorney General, and Lunar Alvey, Assistant Attorney General, for appellee.
Before WELLS, SUAREZ, and CORTIÑAS, JJ.
Prior report: 992 So. 2d 304.

ON MOTION TO ENFORCE MANDATE
SUAREZ, J.
We affirm the trial court's denial of Defendant Willie E. Isaac's Rule 3.850 motion claiming ineffective assistance of trial counsel. Further, the record shows that on January 17, 2008, the trial court on remand from this Court corrected the defendant's sentence by granting credit for all time served and gain time arising out of the original charges. See Isaac v. State, 971 So. 2d 908 (Fla. 3d DCA 2007).
Affirmed.